DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (United States Patent Application Publication US 2014/0022495 A1, Provided in IDS 07/08/2020), hereinafter referenced as WU, in view of Rowe (United States Patent US 9,164,641 B1), hereinafter referenced as Rowe, and further in view of Kim et al. (United States Patent Application Publication US 2011/0304564 A1), hereinafter referenced as Kim.
Claim 1, Wu discloses “A touch control panel” (Figure 5, Items 102 ‘first transparent conductive layer’, 114 ‘upper polarizing layer’, 104 ‘second transparent conductive layer’ (Notice that Items 102, 114, and 104 form at least part of touch control panel.)), “comprising: an upper polarizer” (Figure 5, Item 114 ‘upper polarizing layer’), “a thin film transistor (TFT) [panel]” (Figure 5, Item 120 ‘thin film transistor panel’), “a lower polarizer” (Figure 5, Item 124 ‘lower polarizing layer’), “touch control driver, which are disposed in sequence” (Figures 5 and 7A, Item 17 ‘Driving circuit’ (Notice that Item 17 provides a touch control driver and that the above items are disposed in sequence.)), “and a first touch control layer” (Figure 5, Item 102 ‘first transparent conductive layer’), “and a second touch control layer” (Figure 5, Item 104 ‘second transparent conductive layer’), “formed on both sides of the upper polarizer” (Figure 5 (Notice that first transparent conductive layer and the second transparent conductive layer are formed on both side of the upper polarizer 114.)),  “the first touch control layer comprises a plurality of first touch control electrodes” (Figure 7A, Items 102 and 106 ‘first electrodes’), “and the second touch control layer comprises a plurality of second touch control electrodes” (Figure 7A, Items 104 and 108 ‘second electrodes’), “wherein, the plurality of first touch control electrodes of the first touch control layer are sensing channels” (Figure 7A, Items 106 and 18 ‘Sensing circuit’ (Notice that plural first electrodes connect to Sensing circuit 18 to provide sensing channels.)), “and the plurality of second touch control electrodes of the second touch control layer are driving channels” (Figure 7A, Items 108 and 17 ‘Driving circuit’ (Notice that plural second electrodes connect to Driving circuit 18 to provide driving channels.)), “wherein, the plurality of first touch control electrodes and the plurality of second touch control electrodes are crisscrossed” (Figure 7B (Notice the plural touch 
In a similar field of endeavor, Rowe teaches an touch control panel (Figure 1D, Items 138B, 138A, and Column 9, Lines 53 - 58 (Notice that 138B and 138A are used for touch detection))  with a color filter glass substrate 136 (Figure 1D) along with a thin film transistor glass substrate 132A.
In addition, in a similar field of endeavor, Kim teaches a touch panel with printed circuit board (PCB) 350 (Figure 3) and touch flexible circuit board (FPC) 510 (Figure 3).
Therefore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide “a color filter glass” because one having ordinary skill in the art would want to provide a display capable of producing colors.
Furthermore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide a thin film transistor “glass”,  because one having ordinary skill in the art would want to provide a suitable substrate (Rowe, Column 6, Line 65 – Column 7, Line 1).
Finally, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide “a printed circuit board (PCB), a flexible circuit board” because one having ordinary skill in the art would want to provide stable circuitry for control (with regard to a PCB) and would want to provide stable electrical connections (with regard to a flexible circuit board).
Regarding Claim 2, Wu, Rowe, and Kim, the combination of hereinafter referenced as WRK, disclose/ teach everything claimed as applied above (See Claim 1). In addition, 
Therefore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide “the color filter glass is disposed above the TFT glass” because one having ordinary skill in the art would want to provide produce colors via light transmitted through an intermediary liquid crystal layer.

Finally, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “one end of the flexible circuit board is connected to the first touch control layer and the second touch control layer” because one having ordinary skill in the art would want to control driving and sensing of touch electrodes (Kim, Paragraph [0063], Lines 14 – 16), it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the other end of the flexible circuit board is connected to the PCB board” because one having ordinary skill in the art would want to control a touch drive circuit (Kim, Paragraph [0063], Lines 18 – 21), and  it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the touch control driver is connected to the PCB board” because one having ordinary skill in the art would want to control a touch drive circuit (Kim, Paragraph [0063], Lines 18 – 21).
Regarding Claim 3, WRK disclose/ teach everything claimed as applied above (See Claim 2). Specifically, Wu fails to explicitly disclose “wherein an interval is formed between the color filter glass and the TFT glass thereby resulting in the color filter glass 
Therefore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein an interval is formed between the color filter glass and the TFT glass thereby resulting in the color filter glass not being in direct contact with the TFT glass” because one having ordinary skill in the art would want to leave space for a liquid crystal layer (Rowe, Figure 1D).
Regarding Claim 4, WRK disclose/ teach everything claimed as applied above (See Claim 2). In addition, Wu discloses “wherein the first touch control layer is disposed on an upper side of the upper polarizer, and the second touch control layer is disposed on a lower side of the upper polarizer” (Figure 5 (Notice that first touch control layer 102 is disposed on an upper side of the upper polarizer 114 and that the second touch control layer 104 is disposed on the lower side of upper polarizer 114.)).
Regarding Claim 5, WRK disclose/ teach everything claimed as applied above (See Claim 1). In addition, Wu discloses “wherein an interval is formed between the first touch control layer and the second touch control layer thereby resulting in the first touch control layer not being in direct contact with the second touch control layer” (Figure 5 (Notice that an interval filled with upper polarizing layer 114 if formed between first touch control layer 102 and second touch control layer 104 such that the first touch control layer 102 is not in direction contact with second touch control layer 104.)).
Claim 6, WRK disclose/ teach everything claimed as applied above (See Claim 5). In addition, Wu discloses “wherein a capacitor is formed at a crossover point of the plurality of first touch control electrodes of the first touch control layer and the plurality of second touch control electrodes of the second touch control layer” (Figure 7B and Paragraph [0066] (Notice that capacitance value C generated at a touch crossover point allows for coordinated determination.)).
Regarding Claim 7, WRK disclose/ teach everything claimed as applied above (See Claim 1). In addition, Wu discloses “wherein the plurality of first touch control electrodes of the first touch control layer are horizontally arranged, and the plurality of second touch control electrodes of the second touch control layer are vertically arranged” (Figure 7B (Notice that when taking an imaginary line upon which the prose “FIG. 7B” is printed as a horizon, the plurality of first touch control electrodes 106 of layer 102 are horizontally arranged and the plurality of second touch control electrodes 108 of layer 104 are vertically arranged.))
Regarding Claim 8, WRK disclose/ teach everything claimed as applied above (See Claim 1). In addition, Wu discloses “wherein the plurality of first touch control electrodes of the first touch control layer are vertically arranged, and the plurality of second touch control electrodes of the second touch control layer are horizontally arranged” (Figure 7B (Notice that when taking an imaginary line perpendicular to an imaginary line upon which the prose “FIG. 7B” is printed as a horizon, the plurality of first touch control electrodes 106 of layer 102 are vertically arranged and the plurality of second touch control electrodes 108 of layer 104 are horizontally arranged.))
Claim 9, Wu discloses “A touch control panel” (Figure 5, Items 102 ‘first transparent conductive layer’, 114 ‘upper polarizing layer’, 104 ‘second transparent conductive layer’ (Notice that Items 102, 114, and 104 form at least part of touch control panel.)), “comprising: an upper polarizer” (Figure 5, Item 114 ‘upper polarizing layer’), “a thin film transistor (TFT) [panel]” (Figure 5, Item 120 ‘thin film transistor panel’), “a lower polarizer” (Figure 5, Item 124 ‘lower polarizing layer’), “touch control driver, which are disposed in sequence” (Figures 5 and 7A, Item 17 ‘Driving circuit’ (Notice that Item 17 provides a touch control driver and that the above items are disposed in sequence.)), “and a first touch control layer” (Figure 5, Item 102 ‘first transparent conductive layer’), “and a second touch control layer” (Figure 5, Item 104 ‘second transparent conductive layer’), “formed on both sides of the upper polarizer” (Figure 5 (Notice that first transparent conductive layer and the second transparent conductive layer are formed on both side of the upper polarizer 114.)),  “the first touch control layer comprises a plurality of first touch control electrodes” (Figure 7A, Items 102 and 106 ‘first electrodes’), “and the second touch control layer comprises a plurality of second touch control electrodes” (Figure 7A, Items 104 and 108 ‘second electrodes’), “wherein, the plurality of first touch control electrodes and the plurality of second touch control electrodes are crisscrossed” (Figure 7B (Notice the plural touch control electrodes 106 crisscross the plural second touch control electrodes.)). However, Wu fails to explicitly disclose “a color filter glass”, a thin film transistor “glass”, and “a printed circuit board (PCB), a flexible circuit board”.
In a similar field of endeavor, Rowe teaches an touch control panel (Figure 1D, Items 138B, 138A, and Column 9, Lines 53 - 58 (Notice that 138B and 138A are used for 
In addition, in a similar field of endeavor, Kim teaches a touch panel with printed circuit board (PCB) 350 (Figure 3) and touch flexible circuit board (FPC) 510 (Figure 3).
Therefore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide “a color filter glass” because one having ordinary skill in the art would want to provide a display capable of producing colors.
Furthermore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide a thin film transistor “glass”,  because one having ordinary skill in the art would want to provide a suitable substrate (Rowe, Column 6, Line 65 – Column 7, Line 1).
Finally, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide a thin film transistor “glass”,  because one having ordinary skill in the art would want to provide “a printed circuit board (PCB), a flexible circuit board” because one having ordinary skill in the art would want to provide stable circuitry for control (with regard to a PCB) and would want to provide stable electrical connections (with regard to a flexible circuit board).
Regarding Claim 10, WRK disclose/ teach everything claimed as applied above (See Claim 9). In addition, Wu discloses “wherein the lower polarizer is disposed on a bottom layer” (Figure 5, Item 124 ‘lower polarizing layer’ (Notice that the lower polarizing layer is disposed on a bottom layer.)), “the TFT [panel] is disposed above the lower polarizer” (Figure 5, Items 124 and 120 (Notice TFT panel is disposed above the lower polarizer 124.)). In addition, Wu fails to explicitly disclose that “the color filter glass is 
Therefore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide “the color filter glass is disposed above the TFT glass” because one having ordinary skill in the art would want to provide produce colors via light transmitted through an intermediary liquid crystal layer.
Furthermore, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide “the upper polarizer is disposed above the color filter glass” because one having ordinary skill in the art would want to filter the light transmitted through a liquid crystal and colored by the filtered glass to provide a 
Finally, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “one end of the flexible circuit board is connected to the first touch control layer and the second touch control layer” because one having ordinary skill in the art would want to control driving and sensing of touch electrodes (Kim, Paragraph [0063], Lines 14 – 16), it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the other end of the flexible circuit board is connected to the PCB board” because one having ordinary skill in the art would want to control a touch drive circuit (Kim, Paragraph [0063], Lines 18 – 21), and  it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the touch control driver is connected to the PCB board” because one having ordinary skill in the art would want to control a touch drive circuit (Kim, Paragraph [0063], Lines 18 – 21).
Regarding Claim 11, WRK disclose/ teach everything claimed as applied above (See Claim 10). Specifically, Wu fails to explicitly disclose “wherein an interval is formed between the color filter glass and the TFT glass thereby resulting in the color filter glass not being in direct contact with the TFT glass”. However, Rowe teaches an interval formed between the color filter glass 136 and TFT glass 132A (Figure 1D (Notice that at least Item 134 falls within an interval between 136 and 132A) that results in the color filter glass 136 not being in direct contact with TFT glass 132A.)).

Regarding Claim 12, WRK disclose/ teach everything claimed as applied above (See Claim 10). In addition, Wu discloses “wherein the first touch control layer is disposed on an upper side of the upper polarizer, and the second touch control layer is disposed on a lower side of the upper polarizer” (Figure 5 (Notice that first touch control layer 102 is disposed on an upper side of the upper polarizer 114 and that the second touch control layer 104 is disposed on the lower side of upper polarizer 114.)).
Regarding Claim 13, WRK disclose/ teach everything claimed as applied above (See Claim 9). In addition, Wu discloses “wherein the plurality of first touch control electrodes of the first touch control layer are sensing channels” (Figure 7A, Items 106 and 18 ‘Sensing circuit’ (Notice that plural first electrodes connect to Sensing circuit 18 to provide sensing channels.)).
Regarding Claim 14, WRK disclose/ teach everything claimed as applied above (See Claim 9). In addition, Wu discloses “wherein the plurality of second touch control electrodes of the second touch control layer are driving channels” (Figure 7A, Items 108 and 17 ‘Driving circuit’ (Notice that plural second electrodes connect to Driving circuit 18 to provide driving channels.)).
Regarding Claim 15, WRK disclose/ teach everything claimed as applied above (See Claim 9). In addition, Wu discloses “wherein an interval is formed between the first 
Regarding Claim 16, WRK disclose/ teach everything claimed as applied above (See Claim 15). In addition, Wu discloses “wherein a capacitor is formed at a crossover point of the plurality of first touch control electrodes of the first touch control layer and the plurality of second touch control electrodes of the second touch control layer” (Figure 7B and Paragraph [0066] (Notice that capacitance value C generated at a touch crossover point allows for coordinated determination.)).
Regarding Claim 17, WRK disclose/ teach everything claimed as applied above (See Claim 9). In addition, Wu discloses “wherein the plurality of first touch control electrodes of the first touch control layer are horizontally arranged, and the plurality of second touch control electrodes of the second touch control layer are vertically arranged” (Figure 7B (Notice that when taking an imaginary line upon which the prose “FIG. 7B” is printed as a horizon, the plurality of first touch control electrodes 106 of layer 102 are horizontally arranged and the plurality of second touch control electrodes 108 of layer 104 are vertically arranged.)).
Regarding Claim 18, WRK disclose/ teach everything claimed as applied above (See Claim 9). In addition, Wu discloses “wherein the plurality of first touch control electrodes of the first touch control layer are vertically arranged, and the plurality of second touch control electrodes of the second touch control layer are horizontally 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 05, 2021